         Case 3:18-cr-00057-MMD-WGC Document 789 Filed 05/08/20 Page 1 of 4



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                         3:18-CR-057-MMD-WGC

 9                Plaintiff,                         Final Order of Forfeiture

10          v.

11 JORGE AYALA-CHAVEZ, a/k/a Calcao,

12                Defendant.

13

14         The United States District Court for the District of Nevada entered a Preliminary

15 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2); 18 U.S.C. §

16 981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1); 21 U.S.C. § 853(a)(2); 21

17 U.S.C. § 853(p); and 21 U.S.C. § 881(a)(6) with 28 U.S.C. § 2461(c) based upon the plea of

18 guilty by Jorge Ayala-Chavez, a/k/a Calcao, to the criminal offense, forfeiting the property

19 set forth in the Plea Agreement and the Forfeiture Allegation of the Superseding

20 Information and shown by the United States to have the requisite nexus to the offense to

21 which Jorge Ayala-Chavez, a/k/a Calcao, pled guilty. Plea Agreement, ECF No. 544;

22 Superseding Information, ECF No. 549; Arraignment & Plea, ECF No. 555; Preliminary

23 Order of Forfeiture, ECF No. 706.

24         This Court finds that the United States may amend this order at any time to add

25 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

26 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

27         This Court finds the United States published the notice of forfeiture in accordance

28 with the law via the official government internet forfeiture site, www.forfeiture.gov,
          Case 3:18-cr-00057-MMD-WGC Document 789 Filed 05/08/20 Page 2 of 4



 1   consecutively from February 21, 2020, through March 21, 2020, notifying all potential

 2   third parties of their right to petition the Court. Notice of Filing Proof of Publication

 3   Exhibits, ECF No. 766-3.

 4          This Court finds no petition was filed herein by or on behalf of any person or entity

 5   and the time for filing such petitions and claims has expired.

 6          This Court finds no petitions are pending with regard to the property named herein

 7   and the time for presenting such petitions has expired.

 8          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 9   all possessory rights, ownership rights, and all rights, titles, and interests in the property

10   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

11   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

12   981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1); 21 U.S.C. § 853(a)(2); 21

13   U.S.C. § 853(p); 21 U.S.C. § 881(a)(6) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7)

14   and shall be disposed of according to law:

15          1. $1,000.00 in US Currency seized from Alberto Acosta-Macias at 3503 Postre Ct.;

16          2. $213.00 in US Currency seized from Jose Mora at 460 E. Grove St.;

17          3. $607.00 in US Currency seized from Shawn Curl at 4986 S. Virginia St.;

18          4. $996.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

19          5. $2,750.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

20          6. $16,021.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

21              and

22          7. $3,785.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.

23   (all of which constitutes property).

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

25   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

26   deposit, as well as any income derived as a result of the government’s management of any

27   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

28   disposed of according to law.

                                                      2
          Case 3:18-cr-00057-MMD-WGC Document 789 Filed 05/08/20 Page 3 of 4



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk

 2   send copies of this Order to all counsel of record.

 3                 May 8
            DATED _____________________, 2020.

 4

 5

 6                                               HONORABLE MIRANDA M. DU
 7                                               UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
         Case 3:18-cr-00057-MMD-WGC Document 789
                                             786 Filed 05/08/20 Page 4 of 4



 1                                CERTIFICATE OF SERVICE

 2          A copy of the foregoing Final Order of Forfeiture was served upon counsel of record

 3   via Electronic Filing on May 8, 2020.

 4                                                   /s/ Maritess Recinto
 5                                                   MARITESS RECINTO
                                                     Paralegal Specialist
 6                                                   US Attorney’s Office

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 4
